1                                    UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      MARK STREETER, derivatively on behalf of
4     the shareholders of Glow Threads, Inc.,
5                          Plaintiffs,                    2:18-cv-01916-RFB-VCF
                                                          ORDER
6     vs.
      ARMAN IZADA a/k/a ALEXANDER IZADI
7
      a/k/a ARMANI, SANCHO VAN RYAN a/k/a
8
      SANCHO JINADASA, BRIAN EPLING, as
      Trustee of The Orange Trust, THE ORANGE
9     TRUST, BONNIE IZADI a/k/a BONNIE
      ROBERTS, VIVA LA MERCH d/b/a MY
10    MERCH OR MYMERH.COM AND GLOW
      THREADS, INC., ADLI LAW GROUP, P.C.,
11    GLOW THREADS, INC., as a nominal
      Defendant for derivative claims and as a direct
12    defendant for the Individual Claims,
13                          Defendants.

14          Before the Court is the Motion to Extend Time to Serve Process (ECF No. 16).
15          This action commenced on October 4, 2018. (ECF NO. 1). On December 7, 2018, Plaintiff filed

16   an Amended Complaint. (ECF NO. 2). The clerk’s office issued Summons to Defendants Arman Izadi,
17   Sancho Van Ryan, Brian Epling as Trustee of the Orange Trust, The Orange Trust, Bonnie Izadi, Viva La
18   Merch, Aldi Law Group, P.C., and Glow Threads, Inc. as nominal Defendant for derivative claims and as
19   a direct defendant for the Individual Claims.
20          On August 5, 2019, Defendant Brian Epling, as Trustee of the Orange Trust’s filed an Answer to
21   the Amended Complaint. (ECF NO. 13). To date, no discovery plan and scheduling order has been filed.

22          On January 30, 2020, Todd E. Kennedy filed a motion to substitute in as Plaintiff’s counsel in the
23   place of Jeffrey I. Pitegoff. (ECF NO. 15). This motion was granted on February 3, 2020. (ECF NO.
24   20).
25
1           Plaintiff has filed a motion extend the time to serve the Amended Complaint and Summons (ECF

2    NO. 16). Plaintiff states that he has shown good cause for failure to perfect service. In Plaintiff Streeter’s

3    declaration, he states that at all times he has encouraged former counsel to prosecute this matter diligently;

4    however, former counsel, Jeffrey I. Pitegoff, failed to perfect service within the 90 day period as provided

5    by Rule 4(m) and failed to timely request an extension in this case. (ECF No. 16-4 at p.2).

6           Plaintiff states that in email correspondence provided by Mr. Pitegoff, it appeared that Janiece

7    Marshall, Esq. was willing to accept service on behalf of her clients, Defendant Arman Izadi and Van

8    Ryan, on May 23, 2019. Due to Mr. Pitegoff’s busy schedule, he never sent the acceptance of service to

9    Ms. Marshall. (ECF No. 16).

10          Plaintiff has now retained new counsel, Todd E. Kennedy. Mr. Kennedy states that he will work

11   diligently on this matter.

12          On February 3, 2020 and February 5, 2020, the following executed Summons were filed on the

13   docket for Defendants Sancho Van Ryan aka Sancho Jinadasa, Arman Izadi aka Armani aka Alexander

14   Izadi, Bonnie Izadi aka Bonnie Roberts, Glow Threads, Inc., and the Aldi Law Group, P.C.

15   Extension For Service

16          Fed. R. Civ. P. 4(m) requires a defendant to be served within 90 days after the complaint is filed.

17   If “the plaintiff shows good cause for the failure [to serve a defendant within that time-frame], the court

18   must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).

19          Here, Plaintiff has given good cause to extend the time to perfect service on Defendants Arman

20   Izadi, Sancho Van Ryan, Bonnie Izadi, Viva La Merch, Aldi Law Group, P.C., Glow Threads, Inc., and

21   Glow Threads, Inc. as nominal Defendant for derivative claims and as a direct defendant for the Individual

22   Claims. According to Exhibit 3, it appears that Plaintiff did attempt service on Defendants The Orange

23   Trust, Bonnie Izadi aka Bonnie Roberts, Sancho Van Ryan aka Sancho Jindasa, and Arman Izadi aka

24   Alexander Izadi aka Armani. (ECF No. 16-3, p. 1). For reasons unknown, Plaintiff’s former counsel,

25   Jeffrey Pitegoff, failed to continue to prosecute this case. Since Mr.Streeter has now retained new counsel,
1    he has shown good cause for this court to grant an extension to perfect service on Defendants Arman Izadi,

2    Sancho Van Ryan, The Orange Trust, Bonnie Izadi, Viva La Merch, Aldi Law Group, P.C., and Glow

3    Threads, Inc.

4           Defendant Brian Epling as Trustee of The Orange Trust as not filed an opposition to this motion.

5           Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any

6    motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to

7    the granting of the motion. Here, it would seem as though Defendant Brian Epling as Trustee of The

8    Orange Trust has consented to the granting of this instant motion.

9           Accordingly,

10          IT IS HEREBY ORDERED that the Motion to Extend Time to Serve Process (ECF No. 16) is

11   GRANTED. Plaintiff has until March 27, 2020, to perfect service in this matter on all remaining unserved

12   defendants.

13          IT IS FURTHER ORDERED that the parties must file a proposed discovery plan and scheduling

14   order on or before March 31, 2020.

15          IT IS FURTHER ORDERED that Plaintiff must serve a copy of this order to Defendants Arman

16   Izadi, Sancho Van Ryan, The Orange Trust, Bonnie Izadi, Viva La Merch, Aldi Law Group, P.C., and

17   Glow Threads, Inc.

18          DATED this 27th day of February, 2020.
                                                                 _________________________
19                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
